Citation Nr: 1732572	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that, in pertinent part, increased the disability evaluation of the Veteran's headaches to 50 percent, effective November 23, 2013.

This appeal has previously been before the Board, most recently in July 2016, when, in pertinent part, the Board granted an increased disability evaluation prior to November 23, 2013, and remanded the issue of TDIU, which was raised by the record, for appropriate development and initial adjudication.  The RO undertook development and issued a supplemental statement of the case (SSOC) in May 2017.  As such, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a total disability rating based on individual unemployability primarily as a result of his service-connected headache disability due to traumatic brain injury.  In his July 2017 informal hearing presentation (IHP), the Veteran's representative argued that the "headaches have worsened to the point that the responsibilities and stress of any job will be too much for the Veteran to bear."  The IHP also asserted that the Veteran's headache medication has an impact on his ability to work.  The representative requested a new VA examination.   This should be done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected headache disability due to traumatic brain injury (TBI). The examiner should answer the following:

a) What side effects does the Veteran's current headache medication cause.

b) How, if at all, does any mediation the Veteran takes for his headaches impact his activities of daily living and occupational functioning.  

c) Does the Veteran experience any cognitive impairment as a result of his TBI.

d) Describe any functional impairment caused by the Veteran's current service connected disabilities (headaches, TBI, tinnitus, hearing loss, chest scar, and the residuals of a collapsed lung).  

e) If the examiner finds functional impairment, the examiner should describe how the Veteran is impaired, and what, if any, accommodations he may need to function, particularly in an occupational environment (See November 2013 VA examination).

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




